MEMORANDUM OPINION
                                       No. 04-10-00780-CR

                                       Amanda TENORIO,
                                           Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                    From the 187th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2009CR5980
                          Honorable Raymond Angelini, Judge Presiding

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice

Delivered and Filed: December 1, 2010

DISMISSED FOR LACK OF JURISDICTION

           Appellant seeks to appeal the trial court’s order modifying the conditions of her

community supervision. Modification of the terms of community supervision is not appealable

at the time of modification. See Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977). On

November 5, 2010, we ordered appellant to show cause in writing why this appeal should not be

dismissed for want of jurisdiction. Appellant’s attorney has responded, stating that he reluctantly
                                                                               04-10-00780-CR


agrees that this court lacks jurisdiction.   Accordingly, the appeal is dismissed for lack of

jurisdiction.

                                                PER CURIAM

DO NOT PUBLISH




                                              -2-